Citation Nr: 9927770	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-12 422A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for enrollment prior to December 15, 1996.



ATTORNEY FOR THE BOARD


L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty for twenty 
years, but only one of his service periods has been verified 
in connection with this appeal: September 1971 to March 1978.  
The appellant is his stepdaughter.  Her appeal ensues from a 
January 1998 determination of the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


REMAND

The issue before the Board of Veterans' Appeals (Board) is 
whether the appellant is entitled to the payment of Chapter 
35 educational assistance benefits for enrollment prior to 
December 15, 1996.  In a rating decision dated March 1997, 
the RO found the appellant eligible for Chapter 35 benefits, 
effective from May 1, 1995.  The appellant's eligibility for 
Chapter 35 benefits derives from her status as child of a 
veteran who has a permanent and total disability rating.  See 
38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 1991); 38 C.F.R. § 
21.3021(a)(1)(iii) (1998).

On September 23, 1997, the RO received the appellant's 
application for Chapter 35 benefits.  It reflects that the 
appellant enrolled in computer courses at the New Mexico 
State University in Carlsbad on August 15, 1996.  On December 
15, 1997, the RO received a VA Form 22-1999-3 (Enrollment 
Certification) from the appellant's university certifying the 
appellant's enrollment in courses from August 21, 1996 to 
December 13, 1996, from January 15, 1997 to May 16, 1997, 
from August 20, 1997 to December 12, 1997, and from January 
14, 1998 to May 15, 1998.  Based on this information, in 
January 1998, the RO awarded the appellant Chapter 35 
benefits beginning January 15, 1997.  The same month, the RO 
notified the appellant by letter that, because they received 
her enrollment certification on December 15, 1997, she was 
not entitled to Chapter 35 benefits for enrollment prior to 
December 15, 1996.   

The appellant alleges that she applied for Chapter 35 
benefits prior to September 1997, but her application was 
either lost or misplaced.  In support of her claim, she has 
submitted a PS Form 3811 addressed to the Department of 
Veterans Affairs and date stamped October 29, 1996.  Based on 
her submission, she believes that Chapter 35 benefits should 
be paid for enrollment from August 21, 1996 to December 13, 
1996.

During the pendency of the appellant's appeal, certain 
portions of 38 C.F.R. Part 21 that pertain to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 
23,769 (1999).  When a law or regulation changes after a 
claim has been filed, but before the judicial appeal process 
has been completed, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  
According to the former criteria governing the payment of 
Chapter 35 benefits, the commencing date of an award of 
educational assistance allowance will be the latest of the 
following dates: (1) the date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice. 38 
C.F.R. § 21.4131(a) (1998).  

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates: (i) the beginning date of eligibility; 
(ii) one year before the date of claim; (iii) the date 
certified by a school or establishment under paragraph (b) or 
(c); and (iv) the later of the effective date of the approval 
of the course, or one year before the date VA receives the 
approval notice.  Paragraph (b), which governs school 
certification of courses leading to a standard college 
degree, provides that when a student enrolls in a resident 
course or subject, the commencing date of an award of 
educational assistance will be the first scheduled date of 
classes for the term in which the student is enrolled.  
38 C.F.R. § 21.4131(b), (d) (1999). 

The revised criteria clearly affect the appellant's claim in 
this case because the receipt date of her enrollment 
certification, on which the RO based its denial, is no longer 
relevant.  However, the RO never considered these criteria in 
deciding the appellant's claim.  In view of the foregoing, 
action on this claim is deferred and the claim is remanded to 
the RO for the following:

The RO should readjudicate the 
appellant's claim pursuant to the revised 
criteria noted above.  If the RO denies 
the benefit sought on appeal, it should 
provide the appellant a Supplemental 
Statement of the Case, which includes 
citations to and a discussion of the new 
criteria of 38 C.F.R. § 21.4131, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purpose of this remand is to accord the appellant due 
process of the law.  No inference should be drawn regarding 
the final disposition of the claim.  The appellant need take 
no action until so informed. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











